Citation Nr: 0216169	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-02 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran had active service from March 1942 to January 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Washington, D.C., Regional Office (RO), which denied claims 
filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318.


REMAND

In a March 2002 VA Form 9, signed by appellant and her 
daughter-in-law ("S.K.F"), appellant requested that a 
hearing be held "at a local VA office before a Member, or 
Members, of the BVA" (i.e., a Travel Board hearing); and 
that the hearing be held in Rhode Island with "S.K.F" 
appearing on her behalf there.  The record indicates that 
appellant resides in another country.  Since Travel Board 
hearings are scheduled by the appropriate VA Regional Office 
(See 38 C.F.R. § 20.704(a) (2002)), the Board is herein 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.

Accordingly, the case is REMANDED for the following:

The RO should temporarily send the claims 
folder to the Providence, Rhode Island, 
Regional Office in order for that 
Regional Office to schedule a Travel 
Board hearing, and provide notice thereof 
to "S.K.F" (at the address specified in 
the claims folder), appellant, and her 
representative.  If appellant desires to 
withdraw the request for such hearing 
prior to the hearing, she may do so in 
writing pursuant to applicable 
provisions.

Thereafter the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


